DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on February 8, 2022. 
 Claims 1-9 have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-9 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 4-8, filed February 8, 2022, with respect to the rejection(s) of claim(s) 1-19 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (US Application 2020/0162303, hereinafter Kim) which recites a Phase Tracking Reference Signals (PTRS) in radio frame at a predetermined interval (Abstract, [0012]- [0021], [0275]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusashima (US Application 2019/0191441, hereinafter Kusashima) in view of (US Application 2020/0162303, hereinafter Kim).
Regarding claims 1, 6, Kusashima discloses a base station apparatus (Figs. 8, 9, 17-20,) that performs communication with a user apparatus, comprising:
 a setting unit (103,203) that arranges a reference signal used for phase correction in a radio frame at a predetermined interval([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156], which recites the control from the control unit 103, the receiving unit 105 receives a signal transmitted from the terminal device 2 via the transceiving antenna 109, performs a reception process such as demultiplexing, demodulation, and decoding, and outputs information which has undergone the reception process to the control unit 103. Further, the reception process in the receiving unit 105 is performed on the basis of a setting which is specified in advance or a setting notified from the base station device 1 to the terminal device 2. The wireless receiving unit 1057 performs conversion into an intermediate frequency (down conversion), removal of an unnecessary frequency component, control of an amplification level such that a signal level is appropriately maintained, quadrature demodulation based on an in-phase component and a quadrature component of a received signal); and a transmitting unit that transmits the radio frame to the user apparatus, wherein, in a case in which the reference signal used for the phase correction is punctured in the radio frame, the reference signal used for the phase correction is arranged in a resource of the radio frame in which the reference signal used for the phase correction is arrangeable([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156], which recites the control from the control unit 103, the receiving unit 105 receives a signal transmitted from the terminal device 2 via the transceiving antenna 109, performs a reception process such as demultiplexing, demodulation, and decoding, and outputs information which has undergone the reception process to the control unit 103. Further, the reception process in the receiving unit 105 is performed on the basis of a setting which is specified in advance or a setting notified from the base station device 1 to the terminal device 2. The wireless receiving unit 1057 performs conversion into an intermediate frequency (down conversion), removal of an unnecessary frequency component, control of an amplification level such that a signal level is appropriately maintained, quadrature demodulation based on an in-phase component and a quadrature component of a received signal).  
Kusashima does not explicitly disclose a Phase Tracking Reference Signals (PTRS) in radio frame at a predetermined interval.
However, Kim teaches a Phase Tracking Reference Signals (PTRS) in radio frame at a predetermined interval (Abstract, [0012]- [0021], [0275]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Kim with the teaching of Kusashima by using the above features such as a Phase Tracking Reference Signals (PTRS) in radio frame at a predetermined interval as taught by Kim for the purpose of generating a signal for estimating phase noise and transmitting the signal in a wireless communication system ([0002]).
	
	
	
	
	


Regarding claim 2, Kusashima discloses the base station apparatus according to claim 1, wherein, in a case in which the reference signal used for the phase correction is punctured in the radio frame, the reference signal used for the phase correction is arranged in a symbol before or after a punctured symbol in the radio signal in a time domain among symbols of the radio frame in which the reference signal used for the phase correction is arrangeable and the predetermined interval is set using the symbol in which the reference signal used for the phase correction is arranged as a starting point([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
Regarding claim 3, Kusashima discloses the base station apparatus according to claim 1, wherein, in a case in which the reference signal used for the phase correction is punctured in the radio frame, the reference signal used for the phase correction is arranged in a resource closest to a punctured resource in a frequency domain among resources included in the punctured symbol in which the reference signal used for the phase correction is arrangeable point([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
  	Regarding 4, Kusashima discloses the  base station apparatus according to claim 1, wherein, in a case in which the reference signal used for the phase correction is punctured in the radio frame, an arrangement of a non-punctured reference signal used for other phase correction in the radio frame is shifted in a time domain so that an interval at which the reference signal used for the phase correction is arranged is ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
Regarding claim 5, Kusashima discloses the base station apparatus according to claim 1, wherein the predetermined interval includes only symbols including data point ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
 	Regarding claim 7, Kusashima discloses the base station apparatus according to claim 2, wherein the predetermined interval includes only symbols including data ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).  
Regarding claim 8, Kusashima discloses the base station apparatus according to claim 3, wherein the predetermined interval includes only symbols including data ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).   
Regarding claim 9, Kusashima discloses the base station apparatus according to claim 4, wherein the predetermined interval includes only symbols including data ([0128]-[0129], [0136]-[0138], [0144]-[0145], [0156]).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461